Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the power consuming device and a relay device are disposed between one of the connectors on a positive electrode side of the battery cables and another of the connectors on a negative electrode side of the battery cables, and the overall control unit performs control of turning on a switch of the relay device, when the overall control unit acquires a relay ON signal that is a signal for instructing consumption of the vehicle battery through the communication unit as cited with the rest of the claimed limitations.
Claim 8 is allowed because the prior art of record does not disclose nor render obvious wherein when the overall control unit receives a signal for instructing consumption of the vehicle battery from the external device through the communication unit, and an inter-device monitoring device configured to monitor a power state of another vehicle anti-theft device; and a second vehicle anti-theft device including the connectors, the power consuming device, the overall control unit, the inter-device monitoring device, and a timer in which a predetermined time period is set, wherein the overall control unit of the second vehicle anti-theft device activates the timer, when the overall control unit of the second vehicle anti-theft device detects that the first vehicle anti-theft device has been removed from the vehicle, through the inter-device monitoring device of the second vehicle anti-theft device, and performs control of causing consumption of power of the vehicle battery, when the predetermined time period of the timer elapses as cited with the rest of the claimed limitations.
Claim 10 is allowed because the prior art of record does not disclose nor render obvious wherein the power consuming device and a relay device are disposed between one of the connectors on a positive electrode side of the battery cables and another of the connectors on a negative electrode side of the battery cables; and the overall control unit performs control of turning on a switch of the relay device, when the overall control unit acquires a relay ON signal that is a signal for instructing consumption of the vehicle battery through the communication unit.as cited with the rest of the claimed limitations.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious wherein the power consuming device and a relay device are disposed between one of the connectors on a positive electrode side of the battery cables and another of the connectors on a negative electrode side of the battery cables, and controlling by the overall control unit, turning on a switch of the relay device when the overall control unit acquires a relay ON signal that is a signal for instructing consumption of the vehicle battery through the communication unit as cited with the rest of the claimed limitations.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious wherein the power consuming device and a relay device are disposed between one of the connectors on a positive electrode side of the battery cables and another of the connectors on a negative electrode side of the battery cables, and controlling by the overall control unit, turning on a switch of the relay device when the overall control unit acquires a relay ON signal that is a signal for instructing consumption of the vehicle battery through the communication unit as cited with the rest of the claimed limitations.
Claim 12 is allowed because the prior art of record does not disclose nor render obvious wherein the power consuming device and a relay device are disposed between one of a plurality of connectors on a positive electrode side of battery cables of the vehicle batter, and another of the plurality of connectors on a negative electrode side of the battery cables, and the overall control unit performs control of turning on a switch of the relay device, when the overall control unit acquires a relay ON signal that is a signal for instructing consumption of the vehicle battery through the communication unit. as cited with the rest of the claimed limitations.
Dependent claims 3-6 and 9 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842